DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-2, 4-12 and 14-32 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-2, 4-7 and 21-22, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and a second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion, wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer of the first band portion is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb'.

In regards to claims 8-12, 14-16 and 23-24, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer, and a second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer, wherein the first and second extending portions have first and second openings, respectively, and wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer of the first band portion is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb'.

In regards to claims 17-20 and 25-26, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a silicon (Si) organic compound layer disposed to cover exterior surfaces of the body and the first and second electrode layers, wherein the first and second external electrodes further include first and second conductive resin layers enclosing the first and second electrode layers, respectively, wherein the Si organic compound layer has one or more first openings between the first electrode layer and the first conductive resin layer so as to expose the first electrode layer to the first conductive resin layer through the one or more first openings, and has one or more second openings between the second electrode layer and the second conductive resin layer so as to expose the second electrode layer to the second conductive resin layer through the one or more second openings, and wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer in the stacking direction is defined as 'Ta' and a thickness of the Si organic compound layer above or below the first electrode layer in the stacking direction is defined as 'Tb'.

In regards to claims 27-28 and 30-32, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and a second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion, wherein the first conductive resin layer is in contact with the first electrode layer at the first connection portion, and the second conductive resin layer is in contact with the second electrode layer at the second connection portion, and wherein each of the first and second extending portions of the Si organic compound layer has openings on the first and second surface.

In regards to claim 29, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second electrode layers, a first extending portion extending from the body cover portion to a region between the first electrode layer and the first conductive resin layer of the first band portion, and a second extending portion extending from the body cover portion to a region between the second electrode layer and the second conductive resin layer of the second band portion, wherein the first conductive resin layer is in contact with the first electrode layer at the first connection portion, and the second conductive resin layer is in contact with the second electrode layer at the second connection portion, an wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first electrode layer in the stacking direction is defined as 'Ta' and a thickness of the Si organic compound layer above or below the first electrode layer in the stacking direction is defined as 'Tb'

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848 

/David M Sinclair/Primary Examiner, Art Unit 2848